DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not teach how ‘the random access signal is sent by using a number S of sending configurations’. The specification describes that “The sending configuration here may also be an antenna parameter, such as a sending frequency, a sending direction or a polarization direction, of a sending antenna.” ([0150]). However, it does not describe how the number “S” is related to “sending configuration” – it is not known whether “a number S of sending configurations” would comprise an antenna parameter with one or more of sending frequencies, for example, a sending frequency and a polarization direction, for another example, or some other combination? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what the distinction is between “a wireless communication device” and “a wireless communication node”. If it is interpreted to mean “a wireless sending device” and “a wireless receiving device”, it is much broader than what the specification teaches because the wireless communication devices described in the specification are more specific in that they are a user terminal and a base station, respectively. Further, it is not clear how a part of the random access signal is sent by using a number S of sending configurations. What is the “sending configuration”, and how is the random access signal sent by using a number S of sending configurations?  
In claims 2, 8, 14 and 18, it is not clear what is intended by using the term “second” in “a second extended signal format”, “second cyclic prefixes” and “second preambles”. Since there are no recitation of “first” of each of these terms, it is confusing what is being claimed here. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jami et al., US 2014/0169303 (Jami).
Jami discloses configurable random access channel structure for range extension in a wireless communication system. 
Regarding claim 1, Jami teaches a wireless communication method, comprising: determining, by a wireless communication device, a signal format (The mobile unit 310 can initiate communication with the base stations 305 by transmitting a message on one or more random access channels (RACHs). The format of the random access channel burst transmitted by the mobile unit 310 may be selected based upon the radius or range associated with one or more of the base stations 305. [0030]; When the mobile unit 310 moves within range of the base station 305(1), it may receive a broadcast message from the base station 305(1) indicating a modified format for the random access channel bursts. [0031]); forming, by the wireless communication device, a random access signal according to the signal format (In the illustrated embodiment, the mobile unit 310 initially selects a default format for the random access channel burst. For example, the mobile unit 310 may be configured to generate and transmit random access channel bursts in a subframe during a transmission time interval (TTI) of 1 ms in 1.08 MHz bandwidth. The random access messages subframe is divided into a 0.8 ms preamble and a 102.6 .mu.s cyclic prefix that includes a copy of a portion of the sequence of symbols in the preamble. The remaining 97.4 .mu.s in the transmission time interval is reserved as a guard time to reduce or prevent inter-symbol interference between different random access messages. [0030]; Accordingly, the format of the random access channel bursts may be modified so that the preamble is repeated once, i.e. the preamble is transmitted twice in the random access channel burst. In one embodiment, the format of the random access channel bursts may also be modified so that the random access channel burst occupies more than one subframe. [0031]); and sending, by the wireless communication device , at least a part of the random access signal by using a number S of sending configurations, to a wireless communication node, wherein S is an integer greater than or equal to 1 (the random access channel burst occupies more than one subframe; the random access channel bursts may also be modified so that the random access channel bursts occupies three subframes.; the random access channel bursts may be modified so that the random access channel bursts occupies three or more subframes. [0031]-[0032]; Here, ‘number of sending configurations’ reads on the number of subframes).
Regarding claim 2, Jami teaches determining, by the wireless communication device, the signal format comprises: receiving, by the wireless communication device , an indication of a second extended signal format of the random access signal, from the wireless communication node, wherein the second extended signal format comprises: a number P1 of second cyclic prefixes and a number P2 of second preambles; wherein P2 is greater than or equal to P1, at least one of the P1 second cyclic prefixes and at least one of the P2 second preambles are sent under each of the S sending configurations, and P1 and P2 are integers equal to or greater than 1 (Accordingly, the format of the random access channel bursts may be modified so that the preamble is repeated once, i.e. the preamble is transmitted twice in the random access channel burst. In one embodiment, the format of the random access channel bursts may also be modified so that the random access channel burst occupies more than one subframe. When the mobile unit 310 moves within range of the base station 305(2), it may receive a broadcast message from the base station 305(2) indicating a modified format for the random access channel bursts. In the illustrated embodiment, the range of the base station 305(2) is an extended range of approximately 75 km. Accordingly, the format of the random access channel bursts may be modified so that the preamble is repeated twice. The format of the random access channel bursts may also be modified so that the random access channel bursts occupies three subframes. [0031]; also see Fig. 4A and [0034]-[0035]).
Regarding claim 3, Jami teaches sending, by the wireless communication device, at least the part of the random access signal by using the S sending configurations, to a wireless communication node, comprises: in response to determining, by the wireless communication device, that a length of the random access signal is greater than a first preset length, transmitting, by the wireless communication device, the random access signal in segments, to the wireless communication node (The format 405 is transmitted in two subframes, and the formats 410 and 415 are transmitted in three subframes, [0034]-[0035]).
Regarding claim 4, Jami further teaches transmitting the random access signal in segments comprises: determining, by the wireless communication device, a number of segments; and transmitting, by the wireless communication device, the random access signal in segments according to the number of segments, to the wireless communication node (transmissions in one subframe, two subframes or three subframes, [0034]-[0035]).
Regarding claims 7-10, 13-15 and 17-19, Jami as applied above is also applied to these groups of claims in the same manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jami et al., US 2014/0169303 (Jami).
Regarding claims 5 and 6, Jami fails to specifically teach receiving, by the wireless communication device , a segmentation indication, from the wireless communication node; and determining, by the wireless communication device, the number of segments according to the segmentation indication, and determining, by the wireless communication device, the number of segments according to the length of the random access signal and a data length corresponding to a single random access resource. However, Jami teaches different RACH formats which are indicated to the mobile units by a broadcast message. The different RACH formats (shown at Fig. 4A) occupies one, two or three subframes. Thus, by indicating a modified format, all the information needed by a mobile unit is communicated. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jami’s teaching to further receive a segmentation indication at the mobile unit, or determine by the mobile unit the number of segments because the necessary information is all included in the RACH format when a mobile unit receives a broadcast message including the RACH format. 
Regarding claims 11, 12, 16 and 20, Jami as applied above is also applied to these groups of claims in the same manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lin et al. PG Pub., the Liu et al. PG Pub., the Luo et al. PG Pub., the Bergquist et al. PG Pub., the Li et al. PG Pub., the Hui et al. PG Pub., and the Zetterberg et al. PG Pub., are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MIN JUNG/Primary Examiner, Art Unit 2472